            Case 2:20-cv-00407-JCM-VCF Document 19
                                                18 Filed 06/19/20
                                                         06/17/20 Page 1 of 4




 1   Tyler R. Andrews (NV SBN 9499)
     GREENBERG TRAURIG, LLP
 2   10845 Griffith Peak Drive
     Suite 600
 3
     Las Vegas, NV 89135
 4   Tel: 702-792-3773; Fax: 702-792-9002
     andrewst@gtlaw.com
 5   Attorneys for Defendant
     Dickey’s Barbecue Restaurants, Inc.
 6
                                 UNITED STATES DISTRICT COURT
 7
 8                                        DISTRICT OF NEVADA
 9
      HCB ENTERPRISES, LLC, a Nevada limited               Case No. 2:20-cv-00407-JCM-VCF
10
      liability company,
                                                           STIPULATION TO EXTEND TIME FOR
11                                                         DEFENDANT TO FILE ITS REPLY IN
                             Plaintiff,
      vs.                                                  SUPPORT OF ITS MOTION TO STAY
12                                                         PROCEEDINGS (ECF NO. 8)
13    DICKEY’S BARBECUE RESTAURANTS,
      INC.,
14                                                         Third Request
                     Defendant.
15
16          Plaintiff HCB Enterprises, LLC and Defendant Dickey’s Barbecue Restaurants, Inc., by and

17   through their respective attorneys of record, hereby stipulate and request that the Court extend the

18   deadline by which Defendant must file its Reply in support of its Motion to Stay Proceedings (ECF No.

19   8) up to, and including, June 23, 2020. This stipulation is made and based upon the following:

20          1.      Plaintiff filed its Complaint on February 26, 2020. ECF No. 1.

21          2.      Defendant responded by filing its Motion to Stay the Proceedings based upon Defendant’s

22   contention, which is disputed by Plaintiff, that an arbitration agreement exists between the parties that

23   requires the parties to arbitrate this matter. ECF No. 8. Plaintiff thereafter opposed the Motion to Stay.

24   ECF No. 11.

25          3.      After the Motion to Stay and Opposition were filed, the parties attempted to informally

26   resolve the arbitration issue which, if resolved, would moot the pending motion. These discussions led

27   to an initial stipulation extending the deadline for Defendant’s reply brief to June 16, 2020. ECF No. 15.

28


                                                      1
           Case 2:20-cv-00407-JCM-VCF Document 19
                                               18 Filed 06/19/20
                                                        06/17/20 Page 2 of 4




 1          4.      On Monday, June 15, 2020, the parties determined they were unable to informally resolve
 2   the arbitration issue, and a ruling from the Court appears necessary.
 3          5.      The impasse on the arbitration issue was reached the day before the current reply deadline.
 4   Further, the parties continue to explore the possibility of early mediation, which may still render the
 5   pending Motion moot. Therefore. the parties stipulate and request that the Court issue one final extension
 6   for Defendant’s reply in support of the Motion, to June 23, 2020.
 7          6.      Defendant agrees that it will not oppose or object to a request for leave to file a sur-reply
 8   in response to Defendant’s reply brief should Plaintiff seek such leave.
 9          7.      This is the third request for the relief sought herein and is not sought for purposes of delay.
10   IT IS SO STIPULATED.
11
12   Dated this 17th day of June 2020.                              Dated this 17th day of June 2020.
13   GREENBERG TRAURIG, LLP                                         HOWARD & HOWARD PLLC
14
15
      /s/ Tyler R. Andrews                                          /s/ Jonathan W. Fountain
16    Tyler R. Andrews                                              Jonathan W. Fountain
      Nevada Bar No. 9499                                           Nevada Bar No. 10351
17    10845 Griffith Peak Drive, Suite 600                          William A. Gonzales
      Las Vegas, NV 89135                                           Nevada Bar No. 15230
18    andrewst@gtlaw.com                                            3800 Howard Hughes Pkwy., Suite 1000
      Attorneys for Defendant                                       Las Vegas, NV 89169
19                                                                  jwf@h2law.com
                                                                    wag@h2law.com
20
                                                                    Attorneys for Plaintiff
21
22
23
24
25
26
27
28


                                                       2
           Case 2:20-cv-00407-JCM-VCF Document 19
                                               18 Filed 06/19/20
                                                        06/17/20 Page 3 of 4




 1                                            ORDER
 2          Based upon the stipulation of the parties, and with good cause appearing, IT IS HEREBY
 3   ORDERED that Defendant’s deadline by which it must file any reply in support of its Motion to Stay
 4   Proceedings (ECF No. 8) be, and the same hereby is, EXTENDED to June 23, 2020.
 5          IT IS SO ORDERED.
 6                                                    _______________________________________
                                                      James C. Mahan
 7
                                                      United States District Judge
 8                  June 19, 2020
            DATED: _______________________
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  3
            Case 2:20-cv-00407-JCM-VCF Document 19
                                                18 Filed 06/19/20
                                                         06/17/20 Page 4 of 4


                                      CERTIFICATE OF SERVICE
 1
 2          I hereby certify that on the 17th day of June 2020, I served the foregoing STIPULATION TO

 3   EXTEND TIME FOR DEFENDANT TO FILE ITS REPLY IN SUPPORT OF ITS MOTION TO
 4   STAY PROCEEDINGS (ECF NO. 8) electronically through the District of Nevada CM/ECF
 5
     electronic filing on all counsel of record.
 6
                                                      /s/ Tyler R. Andrews
 7                                                   An employee of Greenberg Traurig, LLP
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     4
